Citation Nr: 1523259	
Decision Date: 06/02/15    Archive Date: 06/16/15	

DOCKET NO.  13-25 919	)	DATE
	)
	)

On appeal from the
 Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

This case comes before the Board of Veterans Appeals' (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Upon review of this case, it would appear that, in addition to the issue currently before the Board, the Veteran seeks entitlement to service connection for an ear disorder other than hearing loss (or tinnitus).  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  


FINDING OF FACT

The Veteran currently exhibits no more than Level IV hearing impairment in his right ear, and Level I hearing impairment in his left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. 4.85 and Part 4, Diagnostic Code 6100 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August 2012 and September 2013 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled his duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording a VA examination.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.   Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Increased Rating

The Veteran in this case seeks an increased evaluation for service-connected bilateral sensorineural hearing loss.  In pertinent part, it is contended that manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the noncompensable schedular evaluation now assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.17 (2014).  

While the Board must consider the Veteran's medical history as required by various provisions of 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [See Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedular ratings in accordance with experience.  To afford justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field stations submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

In the present case, in a rating decision of March 2013, the RO granted service connection (and a noncompensable evaluation) for bilateral sensorineural hearing loss.  The Veteran voiced his disagreement with the assignment of that noncompensable evaluation, and the current appeal ensured.  

The Board notes that, at the time of a VA audiometric examination in January 2013, which examination involved a full review of the Veteran's claims folder, the Veteran's history and complaints were accounted.  Significantly, the Veteran indicated that he served a total of six years in the United States Navy, a portion of which represented service during the Vietnam War.  According to the Veteran, his duties during military service were that of a radioman.  Moreover, by the Veteran's own admission, he fired weapons with his right hand.  According to the Veteran, while in service, he utilized hearing protection, though he did not require a hearing conservation program.  Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  








HERTZ



500
1000
2000
3000
4000
RIGHT EAR

35
70
65
75
LEFT EAR 

30
45
70
70


The pure tone average for the frequencies 1000, 2000, 3,000, and 4000 Hertz in the Veteran's right ear was 61.25 decibels, while that same average in the Veteran's left ear was 53.75 decibels.  Speech discrimination ability was 76 percent in the Veteran's right ear, and 92 percent in the left ear.  The pertinent diagnosis noted was bilateral sensorineural hearing loss.  

Pursuant to applicable law and regulation, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination (recognition) tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal acuity to Level II for profound deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 (2014).  

In the case at hand, it is clear that, based on the aforementioned VA audiometric examination, no more than a noncompensable evaluation is warranted for the Veteran's service-connected bilateral sensorineural hearing loss.  In that regard, at the time of the aforementioned VA audiometric examination in January 2013, the Veteran exhibited Level IV hearing impairment in his right ear, and Level I hearing impairment in his left ear, consistent with no more than a noncompensable schedular evaluation for service-connected bilateral hearing loss.  See 38 C.F.R. § 4.85, Tables VI and VII (2014).  Accordingly, the Veteran's claim for an increased rating for service-connected bilateral sensorineural hearing loss must be denied.  

In reaching the above determination, the Board has considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1) (2014) governing those exceptional cases where the schedular evaluation is found to be inadequate.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in the case at hand, the Rating Schedule adequately contemplates the nature and extent of the bilateral hearing loss for which a noncompensable shedular evaluation has been assigned.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in the case at hand, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial compensable evaluation for service-connected bilateral sensorineural hearing loss is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


